Citation Nr: 0324596	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-01 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the 
service-connected lumbar and thoracic degenerative disc 
disease.

2.	Entitlement to service connection for headaches.

3.	Entitlement to service connection for a respiratory 
disorder characterized by sinus problems and chest pain.

4.	Entitlement to service connection for a gastrointestinal 
disorder characterized by indigestion, heartburn, and 
diarrhea, to include as secondary to medications 
prescribed for the service-connected lumbar and thoracic 
degenerative disc disease.

5.	Entitlement to service connection for a urinary voiding 
dysfunction, to include as secondary to the service-
connected lumbar and thoracic degenerative disc disease.

6.	Entitlement to service connection for right suprapubic 
area folliculitis.

7.	Entitlement to service connection for a neurological 
disorder of the left arm characterized by numbness.

8.	Entitlement to service connection for a neurological 
disorder of the hands characterized by numbness and 
tremors.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1992 to February 
1997, and from August 1997 to March 1999.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO). 


REMAND

The RO last reviewed the issues on appeal in December 2001, 
at which time a statement of the case was issued.  However, 
subsequent to the issuance of the statement of the case, 
additional evidence has been added to the claims folder, 
namely, numerous VA medical records.  Under the 
circumstances, and to avoid any prejudice to the veteran (see 
Bernard v. Brown, 4 Vet. App. 384 (1995), the matters on 
appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since the 2001 statement of the case.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.  In this regard, the 
Board notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

The RO should obtain and associate with the claims file all 
pertinent outstanding medical records.  In this regard, the 
Board notes that the veteran has been treated at the VA 
Medical Centers (VAMC) in Richmond and Hampton, Virginia.  
Thus, the RO must obtain and associate with the claims file 
all pertinent outstanding medical records from those VAMCs, 
as well as undertake efforts to obtain any other pertinent 
outstanding medical records from any source(s) identified by 
the veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.	The RO should request the VAMC in 
Richmond, Virginia to furnish copies 
of all records of medical treatment 
and evaluation of the veteran for all 
disabilities from October 2001 to the 
present time, and the VAMC in Hampton, 
Virginia to furnish copies of all 
records of medical treatment and 
evaluation of the veteran for all 
disabilities from 2002 to the present 
time.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

4.	After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the veteran should be 
afforded appropriate VA examinations 
to determine the etiology of any 
acquired psychiatric disorder, 
headache disorder, respiratory 
disorder, gastrointestinal disorder, 
urinary voiding dysfunction, right 
suprapubic area folliculitis, 
neurological disorder of the left arm, 
and neurological disorder of the 
hands.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested 
study.  Following a review of the 
service and postservice medical 
records, the examiners should state 
whether any diagnosed acquired 
psychiatric disorder, headache 
disorder, respiratory disorder, 
gastrointestinal disorder, urinary 
voiding dysfunction, right suprapubic 
area folliculitis, neurological 
disorder of the left arm, and 
neurological disorder of the hands is 
related to the veteran's active duty 
service.  The examiners should also 
state whether any diagnosed acquired 
psychiatric disorder, headache 
disorder, respiratory disorder, 
gastrointestinal disorder, urinary 
voiding dysfunction, right suprapubic 
area folliculitis, neurological 
disorder of the left arm, and 
neurological disorder of the hands is 
due to or aggravated by any service-
connected disorder, or medication 
taken for the treatment thereof.  A 
complete rationale for all opinions 
should be provided.  The report 
prepared should be typed.

5.	The veteran is hereby notified that it 
is his responsibility to report for 
the examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.	Thereafter, the RO should readjudicate 
the claims for service connection for 
an acquired psychiatric disorder, to 
include as secondary to the 
service-connected lumbar and thoracic 
degenerative disc disease; service 
connection for headaches; service 
connection for a respiratory disorder 
characterized by sinus problems and 
chest pain; service connection for a 
gastrointestinal disorder 
characterized by indigestion, 
heartburn, and diarrhea, to include as 
secondary to medications prescribed 
for the service-connected lumbar and 
thoracic degenerative disc disease; 
service connection for a urinary 
voiding dysfunction, to include as 
secondary to the service-connected 
lumbar and thoracic degenerative disc 
disease; service connection for right 
suprapubic area folliculitis; service 
connection for a neurological disorder 
of the left arm characterized by 
numbness; and service connection for a 
neurological disorder of the hands 
characterized by numbness and tremors 
in light of all pertinent evidence and 
legal authority.  This should include 
adjudication of pertinent claims made 
on a secondary basis.

7.	If any benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate supplemental statement of 
the case, to include citation of the 
law and regulations pertaining to 
secondary service connection, 
discussion of all pertinent evidence 
and legal authority considered, and 
clear reasons and bases for the 
determinations, and afford them the 
requisite time period for response 
before the claims folder is returned 
to the Board for further appellate 
consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

